Exhibit 10.1



 
Ron Silvestri
18 Westmount Drive
Belleville, Ontario, K8P 2C7


August 5, 2008


Mr. Joe Murano
C.E.O.
Dixie Lee International Industries, Inc.
7 Snow Road
Napanee, Ontario, Canada, K7R 0A2


Dear Joe:


It is with regret that I tender my resignation as director and secretary from
the board of directors of Dixie lee International Industries, Inc., effective
immediately. Please also accept this letter as my three week working notice
resigning as Chief Financial Officer. If permitted, I will continue to perform
my duties and work to train my replacement up to August 22, 2008.


I am grateful for having the opportunity to serve on the board for the past year
and as CFO, however I am leaving to pursue other opportunities. I offer my best
wishes for the continued success of the company.


By: /s/ Ron Silvestri



